DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/02/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34, 36-43, 45-46, 48-51, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088), in view of Commander et al. (US Publication 2015/0146297); hereinafter Commander), and further in view of Biagiotti (US Publication 2002/0189474).
With regards to claim 28, Hoier teaches a printing press adapted to carry out printing on a sheet-like substrate (FIG. 1; abstract) for the production of security documents ([0001]), the printing press comprising:
a printing unit (including 2, 8, 10, 20) designed to print a first side and/or a second side of the substrate ([0035-0036]); and
wherein the printing unit comprises at least a first printing group (2, 8) adapted to print at least one printed pattern on the second side (side of sheet facing upward as being fed from the right in FIG. 1) of the substrate.
However, Hoier is silent regarding the printing press comprises an in-line casting device adapted to apply a layer of material acting as an optical medium on a portion of the first side of the substrate and to replicate and form a micro-optical structure in the layer of material acting as optical medium, the in-line casting device comprising at least one embossing tool, and wherein the at least one embossing tool is designed as an embossing cylinder, wherein the embossing cylinder is configured to act as a carrier supporting a replicating medium designed to replicate and form the micro-optical structure in the layer of material acting as the optical medium, wherein the replicating medium comprises a recessed structure. 
Schaede teaches a printing press comprises an in-line casting device (FIG. 3) adapted to apply (via 14) a layer of material (transparent polymer material 2, [0025]) acting as an optical medium on a portion of the first side (II) of the substrate and to replicate and form a micro-optical structure (L, FIG. 2D) in the layer of material acting as optical medium (FIG. 2D and 3), which in-line casting device comprises at least an embossing tool (17, [0025-0026]), and wherein the at least one embossing tool (17) is designed as an embossing cylinder ([0025]), wherein the embossing cylinder (17) is configured to act as a carrier supporting a replicating medium (17a) designed to replicate and form the micro-optical structure in the layer of material acting as the ([0025-0027]), wherein the replicating medium comprises a recessed structure ([0017]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the printing unit of Schaede (FIG. 3) to the printing press (i.e. 2 and 8, ([0032-0034]) of Hoier (i.e. upstream of printing units of Hoier) to form additional security features (abstract; Schaede), which would be beneficial to the banknotes of Hoier ([0001]; Hoier).  
Furthermore, Hoier, as combined with Schaede, is silent (italicized portions are features not taught) regarding wherein the printing unit comprises at least a first printing group being adapted to print at least one printed pattern on the second side of the substrate in register with the micro-optical structure, the embossing cylinder acting as a counter-pressure cylinder and cooperating with a printing cylinder of the t first printing group.
Commander teaches a printing group (106; [0146]) being adapted to print at least one printed pattern on the second side of the substrate in register with the micro-optical structure ([0143, 0145]; FIG. 13), and the printing group performs printing simultaneously during the formation of the micro-optical structure (via 102) ([0146], see also [0142-0147] for complete description). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simultaneously perform printing microimages opposing the micro-optical structure as taught by Commander to the printing press as taught by Hoier, as combined with Schaede, to provide security measure to the printed object ([0096]; Commander).  Thus, the combination of Hoier, as combined with Schaede and Commander, would teach the embossing cylinder (17 (FIG. 3) of Schaede replacing cylinder 8 (FIG. 1) of Hoier) acting as a counter-pressure cylinder and cooperating ([0146], Commander) with a printing cylinder (4 (a part of 2); FIG. 1, Hoier) of the printing group to achieve “optimum registration between the microimages and lenses ([0146]; Commander)”.

Biagiotti teaches an embossing cylinder ([0019]) comprising a washing device (23B) that is configured to be selectively brought into contact with the embossing tool during maintenance operations to clean the surface of the at least one embossing tool ([0040], the carriage selectively move the washing device along the surface of the cylinder), wherein the washing device is configured to clean the cylinder after the being used ([0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the washing device as taught by Biagiotti to at least the embossing cylinder (and other plate cylinders) as taught by Hoier, as combined with Schaede and Commander, to efficiently clean the cylinder ([0011-0015]) after usages.  Thus, the combination of Hoier, as combined with Schaede, Commander, and Biagiotti, would teach wherein the washing device is configured to clean the replicating medium after the first printing group (2, 8; Hoier) has printed the at least one printed pattern ([0050]; Biagiotti) on the second side of the substrate ([0035-0036]; Hoier).
With regards to claim 29, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede) the printing press according to claim 28, wherein the in-line casting device (FIG. 3) comprises at least one application unit (14) configured to apply at least a part of the layer of material acting as the optical medium ([0025]).
With regards to claim 30, Hoier, as modified by Schaede, Commander, and Biagiotti,  teaches (citations to Schaede) the printing press according to claim 29, wherein a screen-printing ([0024]) or flexographic-printing unit is configured to act as an application unit (14) for applying at least a part of the layer of material acting as optical medium.
With regards to claim 31, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede) the printing press according to claim 30, wherein the at least one embossing tool (17) is located in a substrate path immediately after the application unit (14; FIG. 3).
With regards to claim 32, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede) the printing press according to claim 28, wherein the is designed as embossing cylinder is configured to act as a conveying cylinder carrying (FIG. 3, [0025]) and/or supporting the substrate over an angle range.
With regards to claim 33, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede) the printing press according to claim 28, wherein the in-line casting device further comprises at least one pressure cylinder (18) or roller configured to cooperate with the at least one embossing tool to press the substrate against the replicating medium ([0026]; FIG. 3).
With regards to claim 34, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the printing cylinder (4) of the first printing group configured to cooperate with the at least one embossing tool (17, Schaede) is configured to act as blanket cylinder ([0036]) and cooperate with one or more associated plate cylinders (25) to apply the at least one printed pattern on a side of the substrate which is opposite to the side of the substrate where the micro-optical structure is replicated ([0035] of Hoier; [0145-0146] of Commander) and/or wherein the first printing group is designed as a collect printing group for at least two imprints to be collected before printed onto the substrate.
With regards to claim 36, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede) the printing press according to claim 28, wherein the in-line casting (19, [0027]) configured to dry or cure the layer of material acting as the optical medium during and/or following replication of the micro-optical structure in the layer of material acting as the optical medium (FIG. 3) and wherein the drying/curing unit is located to dry or cure the layer of material acting as the optical medium from the side of the substrate which is opposite to the side of the substrate where the micro-optical structure is replicated (FIG. 2D and 3, [0018, 0027]).
With regards to claim 37, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the first printing group (2 of Hoier) comprises one or more plate cylinders (5) and associated inking apparatuses (3, [0035]) designed to enable indirect printing.
With regards to claim 38, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) printing press according to claim 28, wherein the printing unit comprises a second printing group (20) in a substrate path configured to print the substrate on one side (FIG. 1, Hoier).
With regards to claim 39, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 38, wherein the second printing group (20) comprises one or more plate cylinders (25) and associated inking apparatuses (23) designed to enable or carry out indirect printing (FIG. 1, [0036]), and/or is designed as a collect printing group configured to collect at least two imprints before being printed onto the substrate (the Examiner is considering the “or” limitation).
With regards to claim 40, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 38, wherein the printing unit comprises a third printing group (10) in the substrate path configured to cooperate with the second printing group (20) in order to build a common nip as double-sided printing group for the simultaneous recto-verso printing of the substrate ([0036]).
With regards to claim 41, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 40, wherein the third printing group (10) comprises one or more plate cylinders (15) and associated inking apparatuses (13) designed to enable or carry out indirect printing ([0036]; FIG. 1), and/or is designed as a collect printing group configured to collect at least two imprints before being printed onto the substrate.
With regards to claim 42, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the micro-optical structure (L; Schaede; FIG. 2D) is configured to be replicated by the in-line casting device (14; Schaede) upstream of a location where the printed pattern is printed by the first printing group (17; Schaede) of the printing unit (FIG.3 of Schaede and 10, 20 of Hoier).
With regards to claim 43, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the in-line casting device (14; Schaede) is adapted to apply the layer of material acting as the optical medium on a portion of the first side of the substrate and to replicate and form a micro-optical structure in the layer of material acting as the optical medium by firstly applying the material acting as the optical medium onto the substrate onto the first side and downstream being brought into contact with the at least one embossing tool to form the micro-optical structure ([0025-0026]; Schaede).
With regards to claim 45, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the security documents are banknotes ([0001]).
With regards to claim 46, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 36, wherein the at least one drying/curing unit (19; FIG. 3) is a UV-curing unit ([0027]).
With regards to claim 48, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the printing unit comprises a second printing group (including 10) in a substrate path to print the substrate on the side provided with the micro-optical structure (FIG. 1).
With regards to claim 49, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 39, wherein the indirect printing is offset (FIG. 1, [0036]) or relief printing.
With regards to claim 50, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 41, wherein the indirect printing is offset (FIG. 1, [0036]) or relief printing.
With regards to claim 51, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 41, wherein the indirect printing is offset (FIG. 1, [0036]) or relief printing.
With regards to claim 57, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the recessed structure of the replicating medium is positioned so that when the printing cylinder prints the printed pattern on the substrate, the printing cylinder (4; Hoier) presses the substrate against the embossing cylinder (17 of Schaede replacing 8 of Hoier) at the location where the replicating medium is recessed (see combination as suggested in claim 28).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088), Commander et al. (US Publication 2015/0146297); hereinafter Commander), and Biagiotti (US Publication 2002/0189474) as applied in claim 28, and further in view of Lundvall (US Publication 2015/0360453).
With regards to claim 44, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 28, wherein the in-line casting device (FIG. 3) is adapted to apply (via 14) the layer of material (transparent polymer material 2, [0025]) acting as the optical medium on a portion of the first side (II) of the substrate and to replicate and form a micro-optical structure (L, FIG. 2D) in the layer of material acting as the optical medium (FIG. 2D and 3).
However, Hoier, as modified by Schaede, Commander, and Biagiotti, is silent regarding by firstly applying the material acting as the optical medium directly onto a circumferential surface of the embossing tool in an angular segment not yet being covered by the substrate to be applied with the material.
Lundvall teaches forming micro-optical structure by firstly applying the material (curable compound 12) acting as the optical medium directly onto a circumferential surface of the at least one embossing tool (20) in an angular segment not yet being covered by the substrate to be applied with the material ([0032], FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to relocate the casting device (14, Schaede) of Hoier, as modified by Schaede, Commander, and Biagiotti, with reasonable expectation of forming microfeatures on the substrate surface ([0032]; Lundvall).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088), Commander et al. (US Publication 2015/0146297); hereinafter Commander), and Biagiotti (US Publication 2002/0189474) as applied in claim 46,  and further in view of Houjou (US Publication 2011/0205282).
With regards to claim 47, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 46.  
Houjou teaches UV-curing unit (88) wherein the UV-curing unit is a UV-LED curing unit ([0137]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of UV-curing unit as taught by Hoier, as modified by Schaede, Commander, and Biagiotti, with another type of UV-curing unit as taught by Houjou as they are considered art-recognized equivalence  ([0137; Houjou).


Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088), Commander et al. (US Publication 2015/0146297); hereinafter Commander), and Biagiotti (US Publication 2002/0189474) as applied in claim 46,  and further in view of Casitas (US Publication 2006/0275669).
With regards to claim 52, Hoier, as modified by Schaede, Commander, and Biagiotti, teaches (citations to Schaede) the printing press according to claim 28, wherein the in-line casting device comprises at least one drying/curing unit (19, [0027]) configured to dry or cure the layer of material acting as the optical medium during and/or following replication of the micro-optical structure in the layer of material acting as the optical medium (FIG. 3).
However, Hoier, as modified by Schaede, Commander, and Biagiotti, is silent regarding wherein the drying/curing unit is located to dry or cure the layer of material acting as the optical medium from the side of the substrate where the micro-optical structure is replicated.
Casitas teaches a drying/curing unit (10a; FIG. 1) is located to dry or cure the layer of material acting as the optical medium from the side of the substrate where the optical structure is replicated ([0048-0049], the structure is replicated on the cylinder 7 followed by drying/curing with 10 on the opposing side, similar to the drying/curing unit 19 of Schaede (FIG. 3), and the facing side with 10a downstream of the cylinder 7). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the drying/curing unit as taught by Casitas such that it is located downstream and facing the embossed side of the substrate to the printing press of Hoier, as modified by Schaede, Commander, and Biagiotti, to provide a backup drying/curing unit as well as “substantially instantly harden the embossed areas ([0014]; Casitas).
With regards to claim 53, Hoier, as modified by Schaede, Commander, Biagiotti, and Casitas, teaches the printing press according to claim 52, wherein the at least one drying/curing unit (10a of Casitas; FIG. 1) is configured to dry or cure the layer of material acting as the optical medium as the substrate is being transferred between the in-line casting device and the printing unit (10a of Casitas is downstream and facing the embossed side of the sheet from the cylinder 8 of Hoier (FIG. 1), which is replaced by 17 (FIG. 3) of Schaede as combined above in the independent claim, would have to be located prior to the printing cylinders 10/20 of Hoier to substantially cure the embossed portion ([0014], Casitas)).
With regards to claim 54, Hoier, as modified by Schaede, Commander, Biagiotti, and Casitas, teaches the printing press according to claim 53, wherein the at least one drying/curing unit (10a of Casitas; FIG. 1) is located downstream of the casting device.
With regards to claim 55, Hoier, as modified by Schaede, Commander, Biagiotti, and Casitas, teaches the printing press according to claim 54, wherein the printing press comprises a transfer cylinder (9; [0037]; FIG. 1, Hoier) between the in-line casting device (17 (FIG. 3) of Schaede located at 8 (FIG. 1) of Hoier) and the printing unit (10/20; Hoier), and wherein the at least one drying/curing unit (10a; Casitas) is positioned to dry/cure the layer of material acting as the optical medium when the substrate is being carried by the transfer cylinder (10a of Casitas is downstream and facing the embossed side of the sheet from the cylinder 8 of Hoier (FIG. 1), which is replaced by 17 (FIG. 3) of Schaede as combined above in the independent claim, would have to be located prior to the printing cylinders 10/20 of Hoier to substantially cure the embossed portion ([0014], Casitas)).
With regards to claim 56, Hoier, as modified by Schaede, Commander, Biagiotti, and Casitas, teaches the printing press according to claim 55, wherein the at least one drying/curing unit (10a of Casitas; FIG. 1) is a UV-LED curing unit ([0044] of Casitas and [0027] of Schaede).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853